UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7235



JAMES A. BUTLER,

                                           Petitioner - Appellant,

          versus


V. JOHNSON; T. S. MILLER; R. COSGROVE; L.
LONG; K. COX; K. H. HAWKS; J. E. GUNJA,
Warden,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-01-2345-WMN)


Submitted:   January 31, 2003              Decided:   March 6, 2003


Before WILKINS, Chief Judge, MICHAEL, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James A. Butler, Appellant Pro Se. Thomas Michael DiBiagio, United
States Attorney, Nadira Clark, Special Assistant United States
Attorney, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James A. Butler appeals the district court’s order denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of the Bureau of Narcotics, 403 U.S. 388 (1971).    We

have reviewed the record and find no reversible error. Accordingly,

we affirm on the reasoning of the district court.     See Butler v.

Johnson, No. CA-01-2345-WMN (D. Md. June 10, 2002).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                2